UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-7171


DMITRY PRONIN,

                   Plaintiff - Appellant,

            v.

LIEUTENANT TROY JOHNSON; OFFICER FLOURNOY; OFFICER
MIDDLEBROOK; OFFICER WILSON; OFFICER CRAWFORD; KENNETH
ATKINSON; DANIEL FALLEN; REX BLOCKER; LOUISA FUERTES-
RASARIO; SANDRA K. LATHROP; JAKE BURKETT; BRANDON
BURKETT; JOHN BRYANT; PATINA WALTON-GRIER; HENRI WALL;
EDWARD HAMPTON; WILLIAM JOHNSON; LIEUTENANT EDA
OLIVERA-NEGRON, Operations,

                   Defendants - Appellees,

            and

SHU STAFF MEMBERS,

                   Defendant.


Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:12-cv-03416-DCN)


Submitted: May 28, 2019                                     Decided: June 12, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and HAMILTON, Senior Circuit
Judge.
Dismissed by unpublished per curiam opinion.


Dmitry Pronin, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Dmitry Pronin appeals from the district court’s order freezing his prison account.

Subsequent to his appeal, Pronin filed a motion to unfreeze his funds in district court.

After a hearing on April 24, 2019, the district court entered an order on April 29 noting

that Pronin intended to withdraw his motion to unfreeze his funds. Thus, the court denied

the motion to unfreeze as moot. In a supplemental brief on appeal, Pronin states that he

still wishes to challenge the court’s order.

       Based on Pronin’s representation in district court, we find that Pronin has waived

his challenge to the freezing of his prison account. Thus, we dismiss the appeal as moot.

However, we note that the dismissal is without prejudice to Pronin’s renewal of his

motion to unfreeze in district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            DISMISSED




                                               3